72 F.3d 920
315 U.S.App.D.C. 281
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Derrick Keith BLACKFORD, Appellant.
Nos. 92-3159, 95-3025.
United States Court of Appeals, District of Columbia Circuit.
Dec. 5, 1995.

Before:  WALD, SENTELLE, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was heard on appeal from the United States District Court for the District of Columbia.  Having considered the record from that court and the briefs and arguments of counsel, the court is satisfied that appropriate disposition of this case does not require a published opinion.  See D.C.Cir.R. 36(b).  Substantially for the reasons stated in the district court's opinion of February 7, 1995, it is


2
ORDERED and ADJUDGED that the judgment of the district court is affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 41.